At a former day in this term of court we "Refused For Want of Merit" application for writ of error No. 27098, filed by the above-named petitioners against the above-named respondents. Such application for writ of error is now before us on motion for rehearing filed by the petitioners in the application. Such motion is No. 16180.
We "Refused For Want of Merit" the application for writ of error in this case because we were of the opinion that the Court of Civil Appeals correctly held that the the plaintiffs who brought this suit in the district court were, and are, without lawful authority to bring or maintain the same. We are still of that opinion. Since we hold that the parties who brought this suit were, and are, without authority to bring or maintain it, we do not consider it proper for us to express an opinion on its merits. We therefore do not do so.
It is ordered that the motion for rehearing above mentioned be, and the same is hereby, overruled.
Opinion delivered October 27, 1943. *Page 525